Citation Nr: 0218783	
Decision Date: 12/30/02    Archive Date: 01/07/03

DOCKET NO.  97-05 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center
in Wichita, Kansas


THE ISSUE

Entitlement to a compensable evaluation for 
cholecystectomy.


REPRESENTATION

Appellant represented by:	Barbara Scott Girard, 
attorney


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from September 1941 to 
October 1945 and from May 1946 to June 1962.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2001 rating decision of 
the Wichita, Kansas, Department of Veterans Affairs (VA) 
Medical & Regional Office Center (RO).  The RO continued 
the noncompensable evaluation for cholecystectomy.


FINDING OF FACT

Cholecystectomy is manifested by no symptoms.


CONCLUSION OF LAW

The criteria for a compensable evaluation for 
cholecystectomy have not been met.  38 U.S.C.A. §§ 1511, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.321(b)(2), 4.114, Diagnostic Code 7318 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  

This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2002); see Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 
1377 (Fed. Cir. 2002) (holding that only section four of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  The VCAA provided that nothing in 
amended section 5103A, pertaining to the duty to assist 
claimants, shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  
38 U.S.C.A. § 5103A(f) (West Supp. 2002)

The final rule implementing the VCAA was published on 
August 29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 
29, 2001), and is codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  These regulations, 
likewise, apply to any claim for benefits received by VA 
on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of 
that date, with the exception of the amendments to 
38 C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the 
extent possible.  VA must notify the veteran of evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran was notified of the information necessary to 
substantiate his claim by means of the discussions in the 
August 2001 rating decision and the September 2002 
statement of the case.  He was also provided with the 
relevant regulations pertaining to his claim for an 
increased evaluation.  In the September 2002 statement of 
the case, the Decision Review Officer informed the veteran 
that there was no evidence that his service-connected 
cholecystectomy had any symptomatology based upon the 
veteran's failure to report any symptomatology when 
examined in December 2000.  Therefore, the veteran is 
aware upon what basis the RO used in continuing his 
noncompensable evaluation.  

Next, VA must inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In 
July 2001, the RO informed the veteran that it would 
assist him in obtaining evidence such as medical records, 
employment records, or records from other Federal 
agencies, but that the veteran must provide it with enough 
information on these records so that such records could be 
requested.  In a prior correspondence in April 2001, the 
RO informed the veteran that it had requested his 
treatment records at the Leavenworth VA Medical Center.  
Thus, the veteran has been informed of which information 
and evidence he was to provide to VA and which information 
and evidence VA would attempt to obtain on his behalf.

Finally, VA must also make reasonable efforts to assist 
the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) 
(West Supp. 2002); 38 C.F.R. § 3.159(c), (d) (2002).  
Here, the RO obtained the veteran's service medical 
records from the National Personnel Records Center.  The 
RO also obtained the veteran's VA medical records from the 
Leavenworth VA Medical Center.  Following the July 2001 
letter, the veteran indicated that he had received  
treatment only at Leavenworth.  Finally, in accordance 
with its duty to assist, the RO had the veteran undergo a 
VA examination related to his claim.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met by the RO to the 
extent possible.

II.  Decision

Service connection for cholecystectomy was granted by 
means of a December 1963 rating decision and assigned a 
10 percent evaluation.  The 10 percent evaluation was 
reduced in 1969 to a noncompensable evaluation and has 
remained at the noncompensable evaluation since that time.

In May 2000, the veteran submitted a statement, indicating 
that he was seeking an increased evaluation for his 
service-connected disabilities.

A December 1999 VA outpatient treatment report shows that 
the veteran denied any change in bowel or bladder habits, 
weight loss, and nocturia.  A March 2000 VA outpatient 
treatment report shows that the veteran denied melena, 
hematochezia, constipation, diarrhea, or change in 
appetite.  The examiner noted that the veteran had 
intentional weight loss since his last visit.

A December 2000 VA examination report shows that the 
veteran denied vomiting, hematemesis or melena.  He also 
denied that he was on any kind of current treatment.  The 
veteran denied episodes of colic or other abdominal pain, 
distension, nausea, vomiting duration, frequency, 
severity, treatment, and response to treatment.  He denied 
fatigue, weakness, depression, and anxiety.  The examiner 
stated that there were no current findings of ascites, 
weight gain or loss, steatorrhea, malabsorption, 
malnutrition, hematemesis or melena.  Additionally, he 
stated there was no pain or tenderness and no muscle 
strength loss or wasting noted.  The examiner entered a 
diagnosis of history of cholecystectomy.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  Separate 
diagnostic codes identify the various disabilities.  VA 
has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions 
and issues raised in the record, and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Removal of the gall bladder, with severe symptoms warrants 
a 30 percent rating.  38 C.F.R. § 4.114, Diagnostic Code 
7318.  With mild symptoms, a 10 percent evaluation is to 
be assigned.  Id.  If the residuals are asymptomatic, a 0 
percent rating is appropriate.  Id.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence 
is against the claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, 
the Board finds that the preponderance of the evidence is 
against a compensable evaluation for the service-connected 
cholecystectomy.  The VA medical records show that the 
veteran denied any symptoms that could be attributable to 
the service-connected cholecystectomy, which includes both 
the treatment records and the December 2000 VA examination 
report.  In December 1999, the veteran denied a change in 
bowel habits and weight loss.  In March 2000, he denied 
constipation, diarrhea, melena, and a change in appetite.  
In December 2000, the veteran denied vomiting, 
hematemesis, melena, colic or other abdominal pain, 
fatigue, and weakness .  Additionally, in the December 
2000 VA examination report, the examiner stated that there 
was no evidence of ascites, weight gain or loss, 
hematemesis or melena, or pain and tenderness.  The 
diagnosis was "history of cholecystectomy."

The above-described evidence does not establish that the 
service-connected cholecystectomy warrants a compensable 
evaluation.  See 38 C.F.R. § 4.114, Diagnostic Code 7318.  
A compensable evaluation contemplates mild symptoms 
relating to the cholecystectomy.  As shown above, the 
veteran does not report any symptoms nor has a medical 
professional reported any symptoms resulting from the 
cholecystectomy.  Thus, the preponderance of the evidence 
is against a finding that the service-connected 
cholecystectomy is symptomatic, and thus is no more than 
noncompensably disabling.  See id.

The veteran is competent to report his symptoms; however, 
the only statement made by the veteran was that his 
service-connected disability had worsened.  As stated 
above, the veteran has not reported any symptoms regarding 
his service-connected cholecystectomy in his May 2000 VA 
Form 21-4138, wherein he stated he was seeking an 
increased evaluation, in his notice of disagreement, or in 
his substantive appeal.  Thus, the Board has only the VA 
treatment reports upon which to base its determination 
regarding an increased evaluation.  The medical evidence 
does not support the veteran's assertion of increased 
symptomatology.  For the reasons stated above, the 
veteran's current symptoms warrant no more than a 
noncompensable evaluation.  Accordingly, the preponderance 
of the evidence is against his claim, and there is no 
doubt to be resolved.  Gilbert, 1 Vet. App. at 55.

Review of the record reveals that the RO has expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2002).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application 
of the regular schedular standards.

The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance, however, 
the Board is not precluded from raising this question, and 
in fact is obligated to liberally read all documents and 
oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Under Secretary or 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action on this question.  VAOPGCPREC. 6-96 (1996).

ORDER

A compensable evaluation for cholecystectomy is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

